Exhibit 10.86
AMENDMENT
TO OFFER LETTER AGREEMENT
     This Amendment to Offer Letter Agreement (the “Amendment”) is entered into
as of October 31, 2008 (the “Effective Date”), between Christina Yang and
Gen-Probe Incorporated, a Delaware corporation (“Gen-Probe”).
RECITALS
     WHEREAS, on April 27, 2007, you and Gen-Probe entered into an offer letter
(the “Agreement”) which set forth certain terms of your employment with
Gen-Probe and provides for certain relocation assistance benefits; and
     WHEREAS, the parties wish to amend the relocation assistance provision of
the Agreement to reflect recent changes affecting the taxation of deferred
compensation arrangements under Section 409A of the Internal Revenue Code of
1986, as amended, pursuant to the terms and conditions set forth below.
AGREEMENT
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of the
Effective Date.
     1. The following shall be added at the end of the Relocation Assistance
section :
     “To the extent that the relocation assistance reimbursements described
above are subject to the provisions of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), (a) the reimbursement shall be made in the no
later than December 31 of the calendar year following the year in which the
expense was incurred, (b) the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and
(c) your right to reimbursement as described above will not be subject to
liquidation or exchange for another benefit.”
     2. Except as set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect.
     3. This Amendment shall be governed by the law of the State of California
as such laws are applied to agreements between California residents entered into
and to be performed entirely within the State of California.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date.

                               /s/ Christina Yang      Christina Yang           
GEN-PROBE INCORPORATED
      By:        /s/ Diana De Walt         Its: Senior Vice President, Human
Resources
                     

2